DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 6, line 5 “inserting a laryngoscopy” should read “inserting a laryngoscope”.  
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 8 "an outer   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the limitation "the outer surface is a soft material" which is already claimed in claim 8 line 8 "an outer soft surface" which it depends upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, 10-14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haider et al. (US20160095995A1).
Regarding claim 1, Haider teaches an intubation apparatus comprising:
an endotracheal tube (Endotracheal tube; 100; Fig. 3);
a removably attachable bite block (Bite block; 10; Fig. 1) slidable along an entire length of the endotracheal tube from a first end to a second end (Once the endotracheal tube clamp 50 and the body 20 are placed around an endotracheal tube such as the endotracheal tube 100, in some embodiments the bite block is allowed to translate along the longitudinal axis of the endotracheal tube 100 in the unlocked position; Fig. 3; par. 103 line 23-28), the removably attachable bite block comprising:
	a first aperture (Opening on anterior end of first channel 22; Fig. 1) and a second aperture (Opening on posterior end of first channel 22; Fig. 6),
	a locking platform (Locking mechanism; 52; Fig. 2A-2C & 8),
	a locking insert (Endotracheal tube clamp; 50; Fig. 2A-2C & 8) coupleable to and slidable on the locking platform (The examiner is interpreting Haider’s endotracheal tube clamp 50 as couplable to and slidable on the locking platform as the hook 56 couples to and moves along the locking mechanism 52 via movement of the handles 60a&60b; Fig. 2A-2C & 8; par. 102 line 57-72), the locking insert comprising a locking aperture (Aperture when hook 56 is engaged with a notch 58a-58b; Fig. 2B; see Examiner Annotation 1 below) and a tube receiving aperture (Aperture when hook 56 is disengaged from notches 58a and 58b; Fig. 2A; see Examiner Annotation 1 below);
wherein at a first position, when the tube receiving aperture is aligned with the first and second apertures, the removably attachable bite block is in an unlocked position (Hook 56 disengaged from notches 58a and 58b; Fig. 2A);
wherein at a second position, when the locking aperture is aligned with the first and second apertures, the removably attachable bite block is in a locked position (Hook 56 engaged with a notch 58a-58b; Fig. 2B).

    PNG
    media_image1.png
    402
    337
    media_image1.png
    Greyscale

Examiner Annotation 1
Regarding claim 2, Haider teaches the intubation apparatus of claim 1, wherein the removably attachable bite block is cylindrical (The body 20 is cylindrical; par. 101 line 6).
Regarding claim 4, Haider teaches the intubation apparatus of claim 1, wherein the removably attachable bite block comprises a soft, outer surface (The body 20 is made of a soft material; par. 101 line 12. The Examiner interprets that the soft material is on the outer surface of the body as Haider discloses the principle that an inner material provides rigidity while an outer material protects the inner material from clenching damage; par. 80 line 7-9. In cases wherein the body 20 comprises one material, par. 101 line 12 discloses that 20 is made of a soft material and hence the entire part is soft including the outer surface).
Regarding claim 7, Haider teaches the intubation apparatus of claim 1, wherein the tube receiving aperture is greater in diameter than the locking aperture (Some latch embodiments comprise at least one hook and at least one notch, such that a hook and a notch engage to restrict the inner diameter of the tube clamp. In some embodiments a plurality of notches are provided, thereby allowing for a plurality of tube clamp inner diameters to fit upon engagement of a notch and a latch; par. 65 line 2-7).
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  The diameter of the tube receiving aperture is greater when the hook 56 is disengaged from a notch 58a and the diameter of the locking aperture decreases when the hook 56 engages with a notch 58a-58b. Haider clearly depicts the tube receiving aperture (Fig. 2A; see Examiner Annotation 1 above) is greater in diameter than the locking aperture (Fig. 2B; see Examiner Annotation 1 above). 
Regarding claim 8, Haider teaches an intubation apparatus comprising:
an endotracheal tube (Endotracheal tube; 100; Fig. 3); 
a removably attachable bite block (Bite block; 10; Fig. 1) slidable along an entire length of the endotracheal tube from a first end to a second end (Once the endotracheal tube clamp 50 and the body 20 are placed around an endotracheal tube such as the endotracheal tube 100, in some embodiments the bite block is allowed to translate along the longitudinal axis of the endotracheal tube 100 in the unlocked position; Fig. 3; par. 103 line 23-28), the removably attachable bite block comprising:
a first aperture (Opening on anterior end of first channel 22; Fig. 1) and a second aperture (Opening on posterior end of first channel 22; Fig. 6),
an inner surface that contacts the endotracheal tube (A first channel running through the body sized to fit accommodate the endotracheal tube therein; par. 30 line 8-10),
an outer soft surface for contact with a user's oral cavity (A body comprising an outer surface and a first portion sized and shaped to fit in the mouth of a person; par. 30 line 4-6. The body 20 is made of a soft material; par. 101 line 12),
a locking platform (Locking mechanism; 52; Fig. 2A-2C & 8) comprising a first finger (Notch; 58a; Fig. 2A-2C & 8) and a second finger (Notch; 58b; Fig. 2A-2C & 8),
a locking insert (Endotracheal tube clamp; 50; Fig. 2A-2C & 8) coupleable to and slidable under the first finger and the second finger on the locking platform (The examiner is interpreting Haider’s endotracheal tube clamp 50 as couplable to and slidable under the first and second finger on the locking platform as the hook 56 couples to and moves along the notches 58a&58b of the locking mechanism 52 via movement of the handles 60a&60b; par. 102 line 57-72), the locking insert comprising a locking aperture (Aperture when hook 56 is engaged with a notch 58a-58b; Fig. 2B; see Examiner Annotation 1 above) and a tube receiving aperture (Aperture when hook 56 is disengaged from notches 58a and 58b; Fig. 2A; see Examiner Annotation 1 above);
wherein at a first position, when the tube receiving aperture is aligned with the first and second apertures, the removably attachable bite block is in an unlocked position (Hook 56 disengaged from notches 58a and 58b; Fig. 2A), allowing the endotracheal tube to be removed therefrom (An endotracheal tube clamp sized to accommodate an endotracheal tube therein and coupled to the body; a first channel running through the body sized to fit accommodate the endotracheal tube therein; and a slit extending from the outer surface of the body and joining the first channel that allows the endotracheal tube to be placed in the first channel or removed from the first channel; par. 30 line 6-13. This action is possible when the bite block is in the unlocked position);
wherein at a second position, when the locking aperture is aligned with the first and second apertures, the removably attachable bite block is in a locked position (Hook 56 engaged with a notch 58a-58b; Fig. 2B) that prohibits movement of the endotracheal tube (The series of ridges 62 can grip an enclosed device such as the endotracheal tube 100 of FIG. 3 when the endotracheal tube clamp 50 is in the locked position; par. 102 line 40-43).
Regarding claim 10, Haider teaches the intubation apparatus of claim 8, wherein the outer surface is a soft material (The body 20 is made of a soft material; par. 101 line 12. The Examiner interprets that the soft material is on the outer surface of the body as Haider discloses the principle that an inner material provides rigidity while an outer material protects the inner material from clenching damage; par. 80 line 7-9. In cases wherein the body 20 comprises one material, par. 101 line 12 discloses that 20 is made of a soft material and hence the entire part is soft including the outer surface).
Regarding claim 11, Haider teaches the intubation apparatus of claim 8, wherein the first and second fingers comprise a first (Area between notch 58a and 58b; Fig. 2A-2C & 8; see Examiner Annotation 2 below) and second channel (Area between notch 58b and 58c; Fig. 8; see Examiner Annotation 2 below).

    PNG
    media_image2.png
    468
    619
    media_image2.png
    Greyscale

Examiner Annotation 2
Regarding claim 12, Haider teaches the intubation apparatus of claim 8, wherein the locking platform comprises a recessed portion to receive a protrusion on the locking insert (Area between 58d and lower wall of locking mechanism 52; Fig. 8; see Examiner Annotation 2 above).
Regarding claim 13, Haider teaches the intubation apparatus of claim 8, wherein the locking insert comprises a locking lever (Attachment coupled to hook 56; Fig. 2A-2C & 8; see Examiner Annotation 2 above and Examiner Annotation 3 below), a slit (The neck strap connection, such as 110a, 110b comprises holes or slits located on the finger supports 80a, 80b; Fig. 5B & 6; par. 109 line 11-12), and a hook (Hook; 56; Fig. 2A-2C).

    PNG
    media_image3.png
    609
    511
    media_image3.png
    Greyscale

Examiner Annotation 3
	Regarding claim 14, Haider teaches a removably attachable bite block coupleable to an endotracheal tube, the removably attachable bite block comprising:
	a removably attachable bite block (Bite block; 10; Fig. 1) slidable along an entire length of the endotracheal tube (Once the endotracheal tube clamp 50 and the body 20 are placed around an endotracheal tube such as the endotracheal tube 100, in some embodiments the bite block is allowed to translate along the longitudinal axis of the endotracheal tube 100 in the unlocked position; Fig. 3; par. 103 line 23-28), the removably attachable bite block comprising a locking mechanism (Endotracheal tube clamp; 50; Fig. 2A-2C);
wherein when the locking mechanism is in a first position (Hook 56 disengaged from notches 58a and 58b; Fig. 2A), the endotracheal tube is slidable therein (The slit allows an endotracheal tube such as the endotracheal tube 100 of FIG. 3, below, or other devices to slide through the slit 26 and into the first channel 22; par. 101 line 55-58); and
wherein when the locking mechanism is in a second position (Hook 56 engaged with a notch 58a-58b; Fig. 2B), the endotracheal tube is fixed in position in relation to the removably attachable bite block (The series of ridges 62 can grip an enclosed device such as the endotracheal tube 100 of FIG. 3 when the endotracheal tube clamp 50 is in the locked position; par. 102 line 40-43).
Regarding claim 16, Haider teaches the intubation apparatus of claim 14, wherein the removably attachable bite block comprises a soft outer surface (The body 20 is made of a soft material; par. 101 line 12. The Examiner interprets that the soft material is on the outer surface of the body as Haider discloses the principle that an inner material provides rigidity while an outer material protects the inner material from clenching damage; par. 80 line 7-9. In cases wherein the body 20 comprises one material, par. 101 line 12 discloses that 20 is made of a soft material and hence the entire part is soft including the outer surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US20160095995A1) as applied to claim 1 above, and further in view of Stottler et al. (US20150258292A1).
Regarding claim 3, Haider teaches the intubation apparatus of claim 1, but does not teach wherein the removably attachable bite block comprises a hard, inner surface.
Haider teaches the body is formed from a plurality of materials, such that an outer layer is biocompatible and such that an inner layer provides durability to pressure exerted on the body by clenching jaws of an individual or patient (par. 79 line 23-27) but is silent on the body comprising a hard, inner surface.
However, Stottler teaches a bite block comprising a hard, inner surface. Specifically, Stottler teaches the bite block 200 is shown having an inner hard plastic layer; par. 107 line 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haider to incorporate the teachings of Stottler by implementing an inner layer made of hard plastic as it would provide durability to the pressure exerted on the body by the clenching jaws of an individual or patient.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US20160095995A1) as applied to claim 8 above, and further in view of Stottler et al. (US20150258292A1).
Regarding claim 9, Haider teaches the intubation apparatus of claim 1, but does not teach wherein the inner surface is a hard material.
Haider teaches the body is formed from a plurality of materials, such that an outer layer is biocompatible and such that an inner layer provides durability to pressure exerted on the body by clenching jaws of an individual or patient (par. 79 line 23-27) but is silent on the inner surface of the body is a hard material.
However, Stottler teaches a bite block wherein the inner surface is a hard material. Specifically, Stottler teaches the bite block 200 is shown having an inner hard plastic layer; par. 107 line 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haider to incorporate the teachings of Stottler by implementing an inner layer made of hard plastic as it would provide durability to the pressure exerted on the body by the clenching jaws of an individual or patient.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US20160095995A1) as applied to claim 14 above, and further in view of Stottler et al. (US20150258292A1).
Regarding claim 15, Haider teaches the intubation apparatus of claim 1, but does not teach wherein the removably attachable bite block comprises a hard inner surface.
Haider teaches the body is formed from a plurality of materials, such that an outer layer is biocompatible and such that an inner layer provides durability to pressure exerted on the body by clenching jaws of an individual or patient (par. 79 line 23-27) but is silent on the body comprising a hard inner surface.
However, Stottler teaches a bite block comprising a hard inner surface. Specifically, Stottler teaches the bite block 200 is shown having an inner hard plastic layer; par. 107 line 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haider to incorporate the teachings of Stottler by implementing an inner layer made of hard plastic as it would provide durability to the pressure exerted on the body by the clenching jaws of an individual or patient.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US20160095995A1) as applied to claim 1 above, and further in view of Kost (US20110214675A1).
Regarding claim 5, Haider the intubation apparatus of claim 1, but does not teach wherein the endotracheal tube comprises depth measurements. 
However, Kost teaches an intubation apparatus wherein the endotracheal tube comprises depth measurements. Specifically, Kost teaches the sleeve 30 is preferably made of a transparent plastics material (preferably food grade or medical grade) permitting progressive tube length designations 11 imprinted on the tube 10 to be seen through the wall of the sleeve; Fig. 6; par. 42 line 1-3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haider to incorporate the teachings of Kost by including an endotracheal tube with length designations and a transparent bite block in order to allow the health care practitioner to visually see the airway features and centimeter markings on the oral or tracheal tube making it easier to note the correct position of the tube, as recognized by Kost (par. 47 line 2-5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US20160095995A1) in view of Kost (US20110214675A1) as applied to claim 5 above.
Regarding claim 6, the modified invention of Haider teaches the intubation apparatus of claim 5, wherein the removably attachable bite block is transparent to see the depth measurements (Kost-The bite block is preferably made of a transparent (clear) material; par. 47 line 1-2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mautin I Ashimiu whose telephone number is (571)272-0760. The examiner can normally be reached Monday - Friday, 7:30 a.m. -4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.A./Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785